[Cite as State v. Consiglio, 2022-Ohio-2340.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                           STATE OF OHIO,

                                           Plaintiff-Appellee,

                                                    v.

                                      ANTHONY CONSIGLIO,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 21 MA 0066


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                     Case No. 21 CR 53

                                          BEFORE:
                   Cheryl L. Waite, Gene Donofrio, Carol Ann Robb, Judges.


                                                JUDGMENT:
                                                  Affirmed.


Atty. Paul J. Gains, Mahoning County Prosecutor and Atty. Edward A. Czopur, Assistant
Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503,
for Plaintiff-Appellee

Atty. John P. Laczko, City Center One, Suite 975, 100 East Federal Street, Youngstown,
Ohio 44503, for Defendant-Appellant.
                                                                                       –2–



                                      Dated: June 29, 2022


WAITE, J.

       {¶1}    Appellant Anthony M. Consiglio appeals a July 7, 2021 Mahoning County

Common Pleas Court judgment entry convicting him of rape, attempted rape, aggravated

robbery, robbery, theft from a person in a protected class, domestic violence, and assault.

Appellant challenges his convictions, arguing they are against the manifest weight of the

evidence because he believes that he established the affirmative defense of not guilty by

reason of insanity. Appellant also challenges his sentence, arguing that it is contrary to

law. For the reasons provided, Appellant’s arguments are without merit and the judgment

of the trial court is affirmed.

                                  Factual and Procedural History

       {¶2}    On January 24, 2021 at approximately 6:00 p.m., Appellant unexpectedly

visited the home of his grandmother, the victim in this case. (Trial Tr., p. 16.) Appellant

lives in Youngstown. His grandmother’s house is located in Campbell. The grandmother

was 79-years-old at the time of the incident. Appellant and his grandmother were not

close but did not have a poor relationship. Appellant did not often visit his grandmother,

particularly alone. The grandmother appeared happy to see him and allowed him inside

the house.

       {¶3}    Once inside, she escorted him to the living room where he lit up a cigarette.

The grandmother reminded him that she did not permit smoking inside, however, she

gave him an ashtray and allowed him to continue smoking. At this point, Appellant lifted

her shirt and put his hand on her chest. She asked him to stop, reminding him of their




Case No. 21 MA 0066
                                                                                      –3–


relationship. He ignored her pleas, pulled her by her hair and threw her to the ground.

He put his knee in her back as he removed her clothes and then began to rape her. When

he had difficulty maintaining an erection he briefly stopped.

       {¶4}   Appellant then took his grandmother by the throat and ordered her to

perform oral sex on him. (Trial Tr., p. 19.) The grandmother pleaded with him to stop,

again reminding him that she is his grandmother. He told her that he did not care who

she was and ordered her to do as he said. The grandmother proceeded to perform oral

sex on Appellant, stopping multiple times asking to stop or to be given water. Appellant

ordered her to continue each time. On several occasions, the grandmother noticed

Appellant appear to look out the window to see if anyone was near the house.

       {¶5}   At one point, the grandmother offered him money to stop. He declined and

ordered her to continue. When Appellant again had trouble maintaining an erection, he

allowed her to stop. In exchange, he said he would take one hundred dollars. As the

grandmother only had $51, he took the money and told her he would return the next day

for the rest. Before leaving, he took her cellphone, which was in the living room, and her

home phone receiver, which was located in the kitchen. The home phone system appears

to be wireless, and it does not appear that Appellant also took the base receiver. Before

leaving, he told her twice not to tell anyone about the incident and that it would be their

secret.

       {¶6}   When Appellant left, his grandmother ran to a neighbor’s house and called

the police and her daughter, who is Appellant’s aunt. (Trial Tr., p. 28.) The timeline is

somewhat unclear, but before police located Appellant, he called this aunt several times.

She testified that when she finally answered his call, she did not discuss the incident for




Case No. 21 MA 0066
                                                                                          –4–


fear that he would flee, but did ask him if he took his grandmother’s phone. He replied

that he took the phone by mistake and that he would return it the next day.

       {¶7}   Appellant was arrested at his mother’s house in Youngstown, where he had

been living in the basement. (Trial Tr., p. 44.) Officers located his grandmother’s cell

phone, home phone, and money. It appears from body camera video that the home

phone and money were on Appellant’s person and the cellphone was nearby. Appellant

assisted the officers in locating the cell phone, claiming that he took the phones

accidentally and that he planned to return them the next day.

       {¶8}   The officers brought Appellant to the Campbell police station and, as per

department policy, interviewed him with two officers present.           Despite the fact that

Appellant remained handcuffed, he began an altercation with one of the officers, Det.

Ryan Bloomer, and the two men ended up on the ground. At some point, the officers

were able to restrain Appellant.

       {¶9}   On February 18, 2021, Appellant was indicted on one count of rape, a felony

of the first degree in violation of R.C. 2907.02(A)(2), (B); one count of attempted rape, a

felony of the second degree in violation of R.C. 2923.02, R.C. 2907.02(A)(2), (B); one

count of aggravated robbery, a felony of the first degree in violation of R.C. 2911.01(A)(3),

(C); one count of robbery, a felony of the second degree in violation R.C. 2911.02(A)(2);

one count of theft from a person in a protected class, a felony of the fifth degree in violation

of R.C. 2913.02(A)(1), (B)(3); one count of domestic violence, a misdemeanor of the first

degree in violation of R.C. 2919.25(A), (D)(2); one count of assault, a felony of the fourth

degree in violation of R.C. 2903.13(A), (C)(5); and one count of obstructing official

business, a felony of the fifth degree in violation of R.C. 2921.31(A), (B). The latter two




Case No. 21 MA 0066
                                                                                         –5–


counts, assault and obstructing official business, pertain to the incident at the police

department.

         {¶10} On March 4, 2021, Appellant filed a “Plea of Not Guilty By Reason of

Insanity.” Appellant also filed a motion seeking an evaluation of his competency to stand

trial.   After a hearing, the trial court issued a judgment entry finding the issue of

competency moot after defense counsel informed the court that Appellant had been

taking his medications and was able to assist in his defense. The court did order an

evaluation for purposes of Appellant’s insanity defense, and would later permit a second

evaluation. The written evaluations were provided to the trial court and admitted into

evidence.

         {¶11} The two experts who prepared evaluations testified at a bench trial. The

state’s witnesses included: the victim, Geri Hunt (the victim’s daughter and Appellant’s

aunt), Officer Tyler Thompson (Campbell Police Department), Det. Ryan Bloomer

(Campbell Police Department), Lt. Kevin Sfera, and Dr. Jessica Hart (Forensic Psychiatric

Center of Northeast Ohio). The following witnesses were called on behalf of Appellant:

Appellant’s mother, Beth Broker (family friend), and Dr. Robert Devies. Both Dr. Hart and

Dr. Devies performed evaluations of Appellant pursuant to the two evaluations ordered

by the trial court.

         {¶12} At the conclusion of trial, the court found that the state had not included the

obstruction of official business count within the bill of particulars, and found Appellant not

guilty on that charge. However, the court found Appellant guilty on the remaining seven

counts within the indictment. The court further found that Appellant had not met his




Case No. 21 MA 0066
                                                                                       –6–


burden of proving the affirmative defense of not guilty by reason of insanity, finding that

Appellant’s expert witness lacked credibility.

       {¶13} The state conceded that the aggravated robbery, robbery, theft from a

person in a protected class, and domestic violence convictions merged for purposes of

sentencing. The court additionally found that the rape and attempted rape convictions

merged. On June 6, 2021, the court sentenced Appellant to an indeterminate sentence

of an aggregate total of nineteen and one-half years to twenty-five years of incarceration.

The court credited Appellant with 145 days served. It is from this entry that Appellant

timely appeals.

                            ASSIGNMENT OF ERROR NO. 1


       THE CONVICTION AGAINST APPELLANT WAS AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE AS THE AFFIRMATIVE

       DEFENSE OF NOT GUILTY BY REASON OF INSANITY WAS PROVEN

       BY A PREPONDERANCE OF THE EVIDENCE.


       {¶14} Appellant argues that he met his burden of proving the affirmative defense

of insanity through the state’s witness (Dr. Hart), his own expert witness (Dr. Devies), and

a family friend who happens to be a licensed counselor (Beth Brocker). Beginning with

Dr. Hart, she testified Appellant suffered from paranoid schizophrenia, major depressive

disorder, cannabis use disorder, and alcohol use disorder. She further testified that

Appellant had no memory of the incident and had not been taking his medication at that

time. Dr. Devies testified that Appellant’s mental illness impacted his ability to make

rational decisions and he lacked the ability to understand the wrongfulness of his actions




Case No. 21 MA 0066
                                                                                          –7–


at the time of the incident. Appellant also cites to the testimony of Brocker, who interacted

with him several days before the incident and opined that he was in a psychotic state.

       {¶15} In response, the state points out that the trial court expressly found Dr.

Devies’ testimony was incredible.       The state argues that the record, especially the

evidence provided by Dr. Hart, contains sufficient evidence to support the trial court’s

verdict.

       {¶16} A plea of not guilty by reason of insanity “is an affirmative defense that must

be proven by a preponderance of the evidence.” State v. Harris, 142 Ohio St.3d 211,

2015-Ohio-166, 28 N.E.3d 1256, ¶ 17, citing State v. Hancock, 108 Ohio St.3d 57, 2006-

Ohio-160, 840 N.E.2d 1032, ¶ 35; R.C. 2901.05(A). An affirmative defense is reviewed

under a manifest weight of the evidence standard. State v. Ford, 8th Dist. Cuyahoga No.

109087, 2020-Ohio-4298, ¶ 25.

       {¶17} Weight of the evidence concerns “the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the other.”

(Emphasis deleted.) State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

It is not a question of mathematics, but depends on the effect of the evidence in inducing

belief. Id. Weight of the evidence involves the state's burden of persuasion. Id. at 390,

678 N.E.2d 541 (Cook, J. concurring). An appellate court reviews the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether, in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be reversed.

State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, citing

Thompkins, at 387, 678 N.E.3d 541, 678 N.E.2d 541. This discretionary power of the




Case No. 21 MA 0066
                                                                                         –8–


appellate court to reverse a conviction is to be exercised only in the exceptional case in

which the evidence weighs heavily against the conviction. Id.

       {¶18} “[T]he weight to be given the evidence and the credibility of the witnesses

are primarily for the trier of the facts.” State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-

6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d

212 (1967), paragraph one of the syllabus. The trier of fact is in the best position to weigh

the evidence and judge the witnesses' credibility by observing their gestures, voice

inflections, and demeanor. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984). The jurors are free to believe some, all, or none of each witness'

testimony and they may separate the credible parts of the testimony from the incredible

parts. State v. Barnhart, 7th Dist. No. 09 JE 15, 2010 WL 2749627, 2010-Ohio-3282,

¶ 42, citing State v. Mastel, 26 Ohio St.2d 170, 176, 270 N.E.2d 650 (1971). When there

are two fairly reasonable views of the evidence or two conflicting versions of events,

neither of which is unbelievable, we will not choose which one is more credible. State v.

Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).

       {¶19} “A person is not guilty by reason of insanity only if he proves ‘that at the time

of the commission of the offense, the person did not know, as a result of a severe mental

disease or defect, the wrongfulness of the person's acts.’ ” State v. Wade, 2016-Ohio-

8546, 71 N.E.3d 31, (7th Dist.), ¶ 42, citing R.C. 2901.01(A)(14). Although Ohio law

formerly recognized the “irresistible impulse” defense, the legislature removed this

component from the law in 1990. State v. Nicholas, 2nd Dist. No. 2018-CA-25, 2020-

Ohio-3478, 155 N.E.3d 304, ¶ 90, appeal allowed, 161 Ohio St.3d 1439, 2021-Ohio-375,

162 N.E.3d 822, ¶ 90 (appeal allowed on other grounds).




Case No. 21 MA 0066
                                                                                       –9–


       {¶20} At trial, two psychologists who had evaluated Appellant pursuant to court

order testified.   Although Appellant’s friend, Brocker, is a certified counselor, she

admittedly did not evaluate Appellant and did not have a professional relationship with

him. As previously stated, Dr. Hart works for the Forensic Psychiatric Center of Northeast

Ohio. She ultimately concluded that Appellant “has a severe mental disease, namely

schizophrenia, but that his symptoms did not interfere with knowing the wrongfulness of

his acts.” (Trial Tr., p. 76.) Dr. Hart acknowledged that Appellant was not taking his

medications at the time of the incident but found that this did not affect his ability to

understand the wrongfulness of his acts. She testified that “[h]e had a very limited

[memory] in the morning of his plans for the day and then he remembered basically after

the instant offenses.” (Trial Tr., p. 74.) She explained that although he claimed full

memory loss, he also claimed to have memory of the morning and the remainder of the

day and later asserted that he had regained some memory of the incident itself.

       {¶21} Dr. Devies disagreed with Dr. Hart’s conclusion and opined that Appellant

did not understand the wrongfulness of his acts. (Trial Tr., p. 118.) Dr. Devies did not

find the fact that Appellant stole two phones from the victim amounted to evidence that

he knew his actions were wrong. Dr. Devies explained that a person in Appellant’s state

might have just taken whatever was nearby without any intent to necessarily prevent the

victim from calling the police. However, Dr. Devies had trouble explaining why Appellant

not only took the cell phone from the living room, but went into the kitchen and removed

the home phone.

       {¶22} Dr. Devies explained that he did not attempt to talk to Appellant about the

incident after learning that he had regained memory. Specifically, he testified that “[w]hen




Case No. 21 MA 0066
                                                                                           – 10 –


I went to see him in May, he had a record of being on the medication and he had regained

memory for the incident and certainly acknowledged it was wrong, but did not necessarily

know that he believed that it was wrong at the time it occurred.” (Trial Tr., p. 120.)

       {¶23} The discussion continued and the state inquired as to why Dr. Devies did

not attempt to ask Appellant about the aspects of the incident that he remembered.


       A I’m interviewing him in the jail. We were interrupted for a medication

       check. And we’re isolated. I was not going to irritate him. But the point is

       is [sic] that what he remembered would be suspect anyhow. There’s no

       real point in asking --


       Q Can you think of better evidence as to what his mental state was other

       than his memory?


       A The -- well, I would say his memory is suspect. It didn’t exist, he had

       problems prior to this, and it was not there at the time of an earlier

       examination and now he’s being interviewed by another psychologist [Dr.

       Hart], how can I have any confidence in the memory that he produces?


(Trial Tr., pp. 121-122.)

       {¶24}    The state asked Dr. Devies if he knew that Appellant had told the victim

not to tell anyone and that it would be their secret. Dr. Devies did not know of this fact,

but did not believe that it was relevant. He testified “[a]gain, I don’t -- I believe that it’s --

you’re in error for taking any utterances on the part of a psychotic individual and trying to

extrapolate the truth from it.” (Trial Tr., p. 128.)




Case No. 21 MA 0066
                                                                                     – 11 –


       {¶25} Essentially, Dr. Devies believed that it was useless to evaluate Appellant’s

memory as he could not ensure that it was truly due to his restoration of memory and not

the results of information Appellant learned after the fact. His testimony indicated that in

his opinion it is impossible to determine, after the fact, whether a person knew his actions

were wrong at the time of an incident. Dr. Devies repeatedly referred to the incident in

this matter as an “irresistible impulse.” (Trial Tr., p. 128.)

       {¶26} Beth Brocker did not have a professional relationship with Appellant and

knew him only as a family friend. She testified that she observed Appellant several days

before the incident and believed that he was in a psychotic state. The court sustained an

objection to this testimony. She also testified that she knew he had not been taking his

medications at the time.

       {¶27} Appellant’s mother also testified as to his mental state. She explained that

Appellant lived at her house and had a bedroom upstairs. However, he chose to sleep in

what she described as less than ideal living conditions in the basement. She testified that

he laid a blanket on the floor and surrounded it with knives because he thought people

were out to get him. This area of the basement is not shown on the body camera footage.

She testified that Appellant had been diagnosed with his mental illnesses around the age

of 20 or 21. She stated that on occasion he asks to be taken to a hospital because he

has “bad thoughts.” (Trial Tr., p. 96.) She stated that he has been hospitalized for his

conditions several times and has previously attempted suicide. She also described a

violent altercation he had with his brother a few weeks before the incident when he

attacked his brother and she had to hit Appellant with part of a vacuum cleaner to stop

him.




Case No. 21 MA 0066
                                                                                       – 12 –


       {¶28} The most significant testimony came from the victim. She testified that

Appellant kept looking out of the window during the incident. She also testified that he

took her cell phone, which was located in the room where the rape occurred, and her

house phone, which was located in the kitchen. She testified that he told her not to tell

anyone what had happened because it was their secret. (Trial Tr., p. 27.)

       {¶29} The fact that Appellant kept looking out the window during the rape and that

it appeared he was checking to see if anyone was coming to the house was viewed by

the trial court as strong evidence that Appellant knew what he was doing was wrong.

Otherwise, Appellant would not have been concerned that his behavior was observed or

interrupted. For similar reasons, the fact that Appellant told the victim not to tell anyone

what had happened and that it was their secret also suggests that he knew what he was

doing was wrong. These appear to be reasonable determinations.

       {¶30} The record also reveals that after the victim’s daughter spoke to police, she

received several calls from Appellant. When she finally answered his call, she asked him

if he took the victim’s phones. He responded that it was a mistake but that he planned to

return them the next day. Removing his grandmother’s phones would obviously hinder

her efforts to call for help. Further, it appears unlikely that a person would leave an almost

80-year-old woman who lives alone without a phone, particularly as Appellant lived not

far away and did not have a reason why he did not immediately return the phones. It is

hard to imagine that Appellant could accidentally take his grandmother’s home phone, as

she testified he was required to go into another room to get the phone. Testimony was

offered that Appellant did not call his aunt often. After the incident, he called her several

times over the course of a day until she finally answered, and it did not appear to his aunt




Case No. 21 MA 0066
                                                                                      – 13 –


that he had an obvious purpose for calling repeatedly other than to determine whether

she knew about the incident. This record supports the trial court’s decision that Appellant

knew his actions were wrong.

       {¶31} Further, as stated by the trial court, Appellant’s expert witness relied on old

law in his testimony concerning irresistible impulses, which is no longer the standard in

Ohio. The witness also had difficulty explaining why he did not ask Appellant about the

incident when he claimed he had regained his memory of the day, first stating that he did

not want to agitate Appellant and then that he could not trust Appellant’s recollection. The

witness also discounted evidence that Appellant took his grandmother’s phones and

warned her not to tell anyone. Appellant’s witness also appeared to suggest that it was

impossible to ever tell if someone knew right from wrong at the time of their actions and

that information on this issue obtained from the subject afterward is necessarily tainted.

We cannot say from this record that the trial court erred in finding this witness’s testimony

not to be credible. As such, Appellant’s first assignment of error is without merit and is

overruled.

                            ASSIGNMENT OF ERROR NO. 2


       THE TRIAL COURT ERRED WHEN IT IMPOSED CONSECUTIVE

       SENTENCES UPON THE APPELLANT CONTRARY TO LAW.


       {¶32} While the state appears to interpret Appellant’s argument as an attack on

whether the trial court made the requisite R.C. 2929.14(C)(4) factors, it appears that

Appellant is actually arguing that the trial court failed to consider mitigating evidence

pertaining to his mental illness.




Case No. 21 MA 0066
                                                                                       – 14 –


       {¶33} “[A]n appellate court may vacate or modify a felony sentence on appeal only

if it determines by clear and convincing evidence that the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law.”

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.

       {¶34} “A sentence is considered to be clearly and convincingly contrary to law if it

falls outside of the statutory range for the particular degree of offense; if the trial court

failed to properly consider the purposes and principles of felony sentencing as

enumerated in R.C. 2929.11 and the seriousness and recidivism factors set forth in R.C.

2929.12; or if the trial court orders consecutive sentences and does not make the

necessary consecutive sentence findings.” State v. Pendland, 7th Dist. Mahoning No. 19

MA 0088, 2021-Ohio-1313, ¶ 41; citing State v. Collins, 7th Dist. Noble No. 15 NO 0429,

2017-Ohio-1264, ¶ 9; State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, ¶ 30.

       {¶35} The Ohio Supreme Court recently addressed review of felony sentences in

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649. The Jones Court

clarified the standard of review for felony sentences that was previously announced in

Marcum. The Marcum Court held “that R.C. 2953.08(G)(2)(a) compels appellate courts

to modify or vacate sentences if they find by clear and convincing evidence that the record

does not support any relevant findings under ‘division (B) or (D) of section 2929.13,

division (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the

Revised Code.’ ” Marcum, supra, ¶ 22. The Jones Court did not overrule Marcum but

clarified dicta to reflect that “[n]othing in R.C. 2953.08(G)(2) permits an appellate court to

independently weigh the evidence in the record and substitute its judgment for that of the




Case No. 21 MA 0066
                                                                                      – 15 –


trial court concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12.” Jones, supra, at ¶ 42.

       {¶36} While the trial court in this matter made it abundantly clear that it does not

appreciate the requirement to convey certain advisements to a defendant and to make

certain findings on the record, the court did acknowledge Appellant’s mental illness.

However, because the judge found that Appellant knew right from wrong at the time of

his actions, the court was obligated to sentence him as any other individual who knows

right from wrong, regardless of his mental illness.

       {¶37} We note that, “while mental health is a factor a trial court may consider when

imposing a sentence, it is not the only factor for a court to consider.” State v. Linzey, 7th

Dist. Mahoning No. 19 MA 0041, 2021-Ohio-1994, ¶ 27, appeal not allowed, 164 Ohio

St.3d 1433, 2021-Ohio-3091, 173 N.E.3d 514, ¶ 27; See State v. Bishop, 7th Dist.

Jefferson No. 18 JE 0005, 2019-Ohio-4963, ¶ 41 (evidence regarding drug addiction is a

factor that may be considered when determining a sentence but does not automatically

reduce a sentence.) Thus, while a trial court may consider mental illness, it is not required

to impose a lesser sentence based solely on this factor. Because Appellant’s sentence

is not contrary to law, Appellant’s second assignment of error is without merit and is

overruled.

                                        Conclusion

       {¶38} Appellant challenges his conviction, arguing that it is against the manifest

weight of the evidence as he believes he established the affirmative defense of not guilty

by reason of insanity. Appellant also challenges his sentence, arguing that it is contrary




Case No. 21 MA 0066
                                                                           – 16 –


to law. For the reasons provided, Appellant’s arguments are without merit and the

judgment of the trial court is affirmed.


Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 21 MA 0066
[Cite as State v. Consiglio, 2022-Ohio-2340.]




        For the reasons stated in the Opinion rendered herein, the assignments of error

are overruled and it is the final judgment and order of this Court that the judgment of the

Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs waived.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




JUDGE CHERYL L. WAITE


JUDGE GENE DONOFRIO


JUDGE CAROL ANN ROBB




                                         NOTICE TO COUNSEL

        This document constitutes a final judgment entry.